          Case 5:15-cr-00414-JS Document 47 Filed 04/30/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :
              v.                                  :      Criminal No. 15-414
                                                  :
RAMZI HADDAD                                      :      Honorable Juan R. Sanchez


                               ENTRY OF APPEARANCE


TO THE CLERK:

       Kindly enter the appearance of the undersigned counsel on behalf of Defendant Ramzi

Haddad in the above-captioned matter.



                                          BY:     /s/ Elizabeth M. Casey
                                                  Elizabeth M. Casey (PA 325696)
                                                  Faegre Drinker Biddle & Reath LLP
                                                  One Logan Square, Suite 2000
                                                  Philadelphia, PA 19103
                                                  (215) 988-2700

                                                  Attorneys for Ramzi Haddad


Dated: April 30, 2021
          Case 5:15-cr-00414-JS Document 47 Filed 04/30/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Elizabeth M. Casey, hereby certify that on April 30, 2021 I caused a true and correct

copy of the foregoing Entry of Appearance to be served via ECF on all counsel of record.



       Date: April 30, 2021                         /s/ Elizabeth M. Casey
                                                    Elizabeth M. Casey
